ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                   )
                                                )
  B3 Enterprises, LLC                           ) ASBCA No. 62256-ADR
                                                )
  Under Contract No. N44255-17-D-4011           )

  APPEARANCES FOR THE APPELLANT:                    Johnathan M. Bailey, Esq.
                                                    Kristin E. Zachman, Esq.
                                                     Bailey & Bailey P.C.
                                                     San Antonio, TX

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Gregory E. Birkenstock, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: August 19, 2021



                                              MARK A. MELNICK
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62256-ADR, Appeal of B3 Enterprises,
LLC, rendered in conformance with the Board’s Charter.

      Dated: August 20, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals